United States Court of Appeals for the Federal Circuit

                                        04-3298



                             LINDA EKSTROM STANLEY,

                                                                      Petitioner,

                                            v.


                             DEPARTMENT OF JUSTICE,

                                                                     Respondent.

                                     ----------

                                        04-3427


                                  ELLEN B. VERGOS,

                                                                     Petitioner,

                                            v.

                             DEPARTMENT OF JUSTICE,

                                                                     Respondent.


        Howard Moore, Jr., Moore and Moore, of Oakland, California, argued for
petitioner Linda Ekstrom Stanley in 04-3298.

      Ellen B. Vergos, Apperson, Crump and Maxwell, P.L.C., of Memphis, Tennessee,
argued pro se in 04-3427.

        Todd M. Hughes, Assistant Director, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Peter D. Keisler, Assistant Attorney General and David M. Cohen,
Director. Of counsel on the brief were Clifford J. White, III, Deputy Director, and Esther
I. Estryn, Deputy General Counsel, Executive Office of United States Trustees, United
States Department of Justice, of Washington, DC.

Appealed from: United States Merit Systems Protection Board
United States Court of Appeals for the Federal Circuit
                                   04-3298



                         LINDA EKSTROM STANLEY,

                                                 Petitioner,

                                      v.

                         DEPARTMENT OF JUSTICE,

                                                     Respondent.

                                 ----------


                                   04-3427


                              ELLEN B. VERGOS,

                                                 Petitioner,

                                      v.

                         DEPARTMENT OF JUSTICE,

                                                     Respondent.



                         __________________________

                         DECIDED: September 9, 2005
                        __________________________


Before MAYER, RADER, and LINN, Circuit Judges.

MAYER, Circuit Judge.
       Appellants, Linda Stanley and Ellen Vergos, appeal the decisions of the Merit

Systems Protection Board, which dismissed their appeals for lack of jurisdiction.

Stanley v. Dep’t of Justice, SF-0752-02-0591-I-1 (MSPB Mar. 18, 2004); Vergos v.

Dep’t of Justice, AT-0752-03-0372-I-1 (MSPB July 1, 2004).1 Because the board did

not err in holding that United States Trustees are excepted from the competitive service

and, therefore, not entitled to appeal to the board, we affirm.

                                       Background

       Stanley and Vergos were appointed as the bankruptcy Trustees for Region 17 in

1994 and Region 8 in 1995, respectively. At the time of their appointments, they were

covered by the protections contained in 5 U.S.C. §§ 7701(a)2 and 75133 because they

qualified as “employees” under 5 U.S.C. § 7511(a).4           In 1996, however, Attorney

General Janet Reno proclaimed that the position of Trustee is “confidential, policy-


       1
              While Stanley and Vergos appealed independently, their cases present
identical issues, and we address them in a single disposition.
       2
             Section 7701(a) states that “An employee, or applicant for employment,
may submit an appeal to the Merit Systems Protection Board from any action which is
appealable to the Board under any law, rule, or regulation.”
       3
              Section 7513 states that “(a) Under regulations prescribed by the Office of
Personnel Management, an agency may take an action covered by this subchapter
against an employee only for such cause as will promote the efficiency of the service.
(b) An employee against whom an action is proposed is entitled to--(1) at least 30 days'
advance written notice . . . ; (2) a reasonable time, but not less than 7 days, to answer
orally and in writing and to furnish affidavits and other documentary evidence in support
of the answer; (3) be represented by an attorney or other representative; and (4) a
written decision and the specific reasons therefore at the earliest practicable date.”
       4
             Section 7511(a) states that “For the purpose of this subchapter--(1)
‘employee’ means-- . . . (C) an individual in the excepted service (other than a
preference eligible)--(ii) who has completed 2 years of current continuous service in
the same or similar positions in an Executive agency under other than a temporary
appointment limited to 2 years or less.”


04-3298, 04-3427                             2
determining, policy-making, or policy-advocating [in] character” and, as such, “exempted

from the civil service due process requirements set forth in Title 5 of the United States

Code.”   The Director of Trustees, Joseph Patchan, circulated a memo stating that

Trustees appointed prior to the proclamation would not be affected—they would retain

appeal rights—but that all those appointed after the proclamation were exempt from the

due process provisions contained in Title 5.

       Appellants served their initial five-year terms and each requested appointment to

an additional five-year term. Both were reappointed by Attorney General Reno. Three

years into their second terms, Attorney General John Ashcroft removed them because

of the change in presidential administrations.

       Stanley and Vergos appealed their removal to the board arguing that, because

they were initially appointed before Attorney General Reno’s proclamation, they were

entitled to appeal rights. The board dismissed the cases for lack of jurisdiction because

it determined that they were not “employees” pursuant to 5 U.S.C. § 7511(b).

Specifically, the board found that the position of United States Trustee: (1) was

classified as confidential and policy-making by the Attorney General; and (2) was

excepted from the competitive service by 28 U.S.C. § 581(c). On appeal, appellants

challenge the Administrative Judge’s determination that they occupied positions in the

excepted service and, further, assert that Congress mandated that Trustees serve the

full five-year term established in section 581(b).

                                        Discussion

       The scope of the board's jurisdiction is a question of law which we review without

deference.   Kelley v. Merit Sys. Prot. Bd., 241 F.3d 1368, 1369 (Fed. Cir. 2001);




04-3298, 04-3427                               3
Lourens v. Merit Sys. Prot. Bd., 193 F.3d 1369, 1370 (Fed. Cir. 1999). The board's

jurisdiction is limited; only “employees” or “applicant[s] for employment” as defined in

section 7511(a) may appeal to the board.         Section 7511(b), however, specifically

excludes those employees “(2) whose position[s] ha[ve] been determined to be of a

confidential, policy-determining, policy-making or policy-advocating character by-- . . .

(C) the President or the head of an agency for a position excepted from the competitive

service by statute.” Here, it is undisputed that Attorney General Reno’s Order in 1996

determined that the position of Trustee was of a “confidential, policy-determining, policy-

making or policy-advocating character.”     This designation of the Trustee position is

unreviewable by the courts because it is an “inherently discretionary judgment call”

committed to the Attorney General. Cf. Dep’t of Navy v. Egan, 484 U.S. 518, 527

(1988) (holding that the denial of security clearance is unreviewable by this court, in

part, because it is an “inherently discretionary” decision). Thus, we must only determine

whether United States Trustees are excepted from the competitive service by statute.

See 5 U.S.C. § 7511(b)(2)(C) (2000).

       Prior to 1986, section 581(c) stated that Trustees were “subject to removal for

cause by the Attorney General” (emphasis added). In 1986, however, section 581(c)

was amended and the “for cause” language was removed. See Bankruptcy Judges,

United States Trustees, and Family Farmer Bankruptcy Act of 1986, Pub. L. No. 99-554,

§ 111(c), 100 Stat. 3088, 3091 (1986). The amended section now reads: “Each United

States trustee is subject to removal by the Attorney General.” Giving effect to section

581(c)’s plain language and its attendant legislative history, it is apparent that the

Attorney General need not show cause before removing a Trustee. See Pierce County,




04-3298, 04-3427                            4
Wash. v. Guillen, 537 U.S. 129, 145 (2003) (“[W]hen Congress acts to amend a statute,

we presume it intends its amendment to have real and substantial effect.” (quoting

Stone v. INS, 514 U.S. 386, 397 (1995))). That Trustees may be removed without

cause is a clear indication that they are excepted from the competitive service as

required by section 7511(b)(2)(C). See 5 U.S.C. § 7513(a); McCormick v. Dep’t of the

Air Force, 329 F.3d 1354 (Fed. Cir. 2003) (noting that employees in the competitive

service may be removed only for cause).

       The circumstances of appellants’ employment also indicate that they occupied an

excepted position. Their personnel forms specifically said that their appointments were

excepted pursuant to section 581. And, both were appointed without a competitive

examination, which is the “touchstone of the competitive service.” Dodd v. Tenn. Valley

Auth., 770 F.2d 1038, 1040 (Fed. Cir. 1985).

       Appellants also argue that because they served continuously as Trustees, they

were excluded, much like those appointed prior to 1996, from the terms of Reno’s order.

While appellants did serve continuously, their initial terms ended; they continued in their

positions pursuant to section 581(b)5 merely as holdovers pending reappointment or the

appointment of a successor. Once they accepted reappointment, they occupied no

different position than any other individual appointed after Reno’s order.         Reno’s

proclamation designating the position of Trustee as confidential and policy-making

applies to appellants with full force regardless of their previous status.




       5
             Section 581(b) states that “Each United States trustee shall be appointed
for a term of five years. On the expiration of his term, a United States trustee shall
continue to perform the duties of his office until his successor is appointed and
qualifies.”


04-3298, 04-3427                              5
       Finally, appellants argue that section 581(b) prevents their removal prior to the

expiration of their five-year terms. This is not the law, however, because inferior officers

may be removed before the end of their statutorily defined term. See Parsons v. United

States, 167 U.S. 324, 339 (1897) (“[W]e must construe this act as providing absolutely

for the expiration of the term of office at the end of four years, and not as giving a term

that shall last, at all events, for that time . . . .”); Pievsky v. Ridge, 98 F.3d 730, 734 (3d

Cir. 1996) (“It is a long-standing rule in the federal courts that a fixed term merely

provides a time for the term to end.”).           Furthermore, reading section 581(b) as

mandating a five-year term renders section 581(c) meaningless, a construction we will

not adopt. See Food & Drug Admin. v. Brown & Williamson Tobacco Co., 529 U.S. 120,

177 (2000) (holding that a statute should not be construed so as to invalidate other

parts of the same statute); Pac Fung Feathers Co. v. United States, 111 F.3d 114, 117

(Fed. Cir. 1997). If Congress had intended to eliminate the removal authority of the

Attorney General during the course of the five-year term, it would have deleted section

581(c) in its entirety.

                                        Conclusion

       Accordingly, the decision of the Merit Systems Protection Board is affirmed.



                                         AFFIRMED




04-3298, 04-3427                              6